COBB, Judge,
concurring in the result, and concurring in part and dissenting in part as to the rationale.
I concur in the result reached by the majority in its unpublished memorandum. However, as to Issue I, I disagree with the rationale. Based on my review of the record, it appears that Karen Cabarrubia’s objection identified with sufficient particularity the basis of her objection, and it appears that the trial court understood that she was alleging a lack of compliance with the statutory attestation requirements for admission of the document. Because the record was not subject to the requirements of the statute on which Ca-barrubia relies, however, her claim on appeal must fail on the merits.